                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


JAMES B. POLK,                                     )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )   CIVIL ACTION 20-0093-WS-MU
                                                   )
TU JA BANG, et al.,
                                                   )
       Defendants.                                 )


                                              ORDER
       This matter comes before the Court on the Motion for Extension of Time to Respond
(doc. 58) filed by plaintiff James B. Polk, proceeding pro se.1 On April 21, 2021, the
undersigned entered an Order (doc. 53) providing that plaintiff’s response to defendants’ Motion
for Summary Judgment must be filed on or before May 18, 2021. Because of concerns about
whether and how Polk was served with the April 21 Order, the Court sua sponte entered a second
Order (doc. 57) on June 3, 2021, extending the time for Polk to respond to defendants’ Motion
for Summary Judgment through June 18, 2021.
       In his timely Motion for Extension, plaintiff now seeks an extension of this briefing
deadline on the grounds that he is “looking for an attorney who can assist in this case.” (Doc.
58.) This justification is not particularly persuasive. After all, Polk’s counsel of record was


       1
                In certain filings and official court records, plaintiff’s name had been incorrectly
listed as “James K. Polk.” The Complaint, Amended Complaint and Notice of Removal all
correctly reflect that plaintiff’s name is “James B. Polk.” Plaintiff having notified the Clerk’s
Office of this error telephonically on this date, the docket sheet has now been modified to
identify plaintiff by his proper middle initial. Also, the parties are advised that Polk has been
granted electronic filing privileges by the Clerk’s Office, effective yesterday. Accordingly,
defendants are no longer obligated to furnish Polk with service copies of their filings via U.S.
Mail, and Polk will no longer receive paper copies of orders or other documents issued by this
Court or the Clerk’s Office; rather, Polk’s sole notice of any and all documents filed in this case
will be in the form of electronic notifications sent to his email address of record. It is Polk’s sole
responsibility to monitor that email account and promptly retrieve and review copies of all
documents, orders and court notices electronically filed in this matter.
allowed to withdraw from the case back on February 22, 2021, and Magistrate Judge Milling
entered an Order (doc. 44) on March 9, 2021 specifying that Polk “is now representing himself in
this action. … He is also informed that additional information for parties who are representing
themselves may be found on the Court’s external website.” (Doc. 44.) Thus, Polk has already
had the benefit of nearly four months to identify and retain alternative counsel. There is no
evidence that he has pursued efforts to locate and hire a new lawyer diligently. Further,
defendants’ Motion for Summary Judgment was filed nearly two months ago. This Court will
not delay these proceedings indefinitely while Polk searches for legal representation.
       Notwithstanding the foregoing, in deference to Polk’s pro se status, the Court will afford
him one final limited opportunity to endeavor to retain counsel before his summary judgment
response deadline. For that reason and for that narrow purpose, Polk’s Motion for Extension of
Time to Respond (doc. 58) is GRANTED. The deadline for Polk to file his response to the
Motion for Summary Judgment is EXTENDED through and including July 1, 2021.
Defendants must file their reply on or before July 15, 2021, at which time the Motion for
Summary Judgment will be taken under submission. Polk is cautioned not to expect further
enlargement of these briefing deadlines to enable him to continue looking for a new lawyer.


       DONE and ORDERED this 18th day of June, 2021.

                                             s/ WILLIAM H. STEELE
                                             UNITED STATES DISTRICT JUDGE




                                                -2-
